CLERK’S NOTICE RE Adversary Status Conference/Law & Motion Calendar via Zoom
HEARING TO BE CONDUCTED VIA VIDEO CONFERENCE on December 16, 2020 at
11:00 A.M., will be conducted by Judge Charles Novack through Zoom Webinar.

Please click the link below to join the webinar:
https://www.zoomgov.com/j/1606631721?pwd=TVl5Wng5MWFMTjF5dENlVkRsUFArZz09
   Passcode: 641707

Or join by phone:
  Dial (for higher quality, dial a number based on your current location):
     US: +1 669 254 5252 or +1 646 828 7666
  Webinar ID: 160 663 1721
  Passcode: 641707
  International numbers available: https://www.zoomgov.com/u/a8rCw5IVf

                PLEASE READ FOR INSTRUCTIONS PRIOR TO HEARING

All Parties (Debtors, Attorneys, Creditors) intending to appear, and be heard on matters on the
calendar should NOT register with CourtCall as they had in the past.
All Parties (Debtors, Attorneys, Creditors) must wear business casual attire.
Attendee name MUST be entered as: Your Full Name, Case Number(s) and Line Item
number(s). [e.g. Jane Doe, 20-XXXXX, #1]
        If your name is entered incorrectly, please exit the webinar to modify your name then
rejoin.
For Security Purposes, you WILL NOT be permitted to appear if your Full name, Case
Number(s) and Line Item Number(s) are not properly displayed.

                   IMPORTANT NOTICE TO THE MEDIA AND PUBLIC

Persons granted remote access to hearings and other proceedings held before the Court via Zoom
or any other communication service are reminded that recording, photographing, rebroadcasting
or retransmission of such proceedings (including streaming, screen-shots or any other audio or
video reproduction) is absolutely prohibited by policy of the Judicial Conference of the United
States.
A violation of these prohibitions is subject to sanctions, including but not limited to removal of
court-issued media credentials, restricted access to future hearings, or any other sanctions
deemed necessary by the Court. *
Please see https://www.canb.uscourts.gov/zoom/ for information on preparing for and
participating in a Zoom Webinar. Counsel are instructed to familiarize themselves with and
practice Zoom Webinar functions, and to test their internet, video, and audio capabilities prior to
the hearing.
_______________________________
* General Order 38 (Second Amended): Matters Pending In The Northern District of California
In Re: Covid-19 Public Health Emergency, at paragraph 4; United States District Court,
Northern District of California General Order 58, at paragraph III




Case: 15-10150       Doc# 269     Filed: 12/07/20     Entered: 12/07/20 13:40:04        Page 1 of
                                               1
